Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 11/1/2022. 
Claims 1-30 are pending.
Response to Arguments

Claims 23-29 have been amended and are directed to statutory subject matter. Therefore, the rejections of claims 23-29 under 35 U.S.C. § 101 are withdrawn.
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
CLAIM INTERPRETATION 
7. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 8.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05). Such claim limitation(s) is/are: e.g. “means for setting a context index variable to a first value” in claim 30.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9-11, 16, 18, 23-24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUKUBA et al (US 20220201305 A1) in view of KARCZEWICZ et al (US 20140056361 A1).
              Regarding claim 1, TSUKUBA discloses a method of decoding video data [e.g. FIG. 10; decoder], the method comprising: setting a context index variable [e.g. FIG. 1-2; [089-0096]; e.g. context index ctxInc for binIdx=0] to a first value [e.g. ctxInc=0 or min (cqtDepth, 5)], wherein the first value for the context index variable is associated with a first context [e.g. a context index for transform_skip_flag or tu_mts_idx]; context decoding a first bin [e.g. first bin of transform_skip_flag or tu_mts_idx ] for a syntax element [e.g. first bin of transform_skip_flag or tu_mts_idx] indicating a transform [e.g. FIG. 2; [0091]; transform type] using the first context; determining a new value [e.g. FIG. 3-4; min (cqtDepth, 5) or ctxInc=A0] for the context index variable based on a value of the first bin [e.g. value of the first bin is “1” or “0”]; context decoding a second bin [e.g. FIG. 1-3; second bin of tu_mts_idx] for the syntax element [e.g. DCT2XDCT2 type transform] indicating the transform using a context [e.g. B1] associated with the new value; wherein the context associated with the new value is one of multiple contexts from a set of available contexts for the second bin [FIG. 1-2; A1 or B1]; determining an inverse transform from a set of inverse transform candidates based on the first bin and the second bin [e.g. FIG. 10 and 12; inverse transform].
             It is noted that TSUKUBA differs to the present invention in that TSUKUBA fails to explicitly disclose details of applying the inverse transform. 
             However, KARCZEWICZ teaches the well-known concept of applying the inverse transform to a set of coefficients [e.g. FIG. 3; 78] to determine a block of residual data [e.g. FIG. 3; produce residual blocks].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by TSUKUBA to exploit the well-known decoding technique taught by KARCZEWICZ as above, in order to provide improved video quality [See KARCZEWICZ; [0089]].
              Regarding claim 2, TSUKUBA and KARCZEWICZ further disclose determining the new value for the context index variable based on the first bin comprises: in response to the first bin being equal to a first integer [e.g. TSUKUBA: value of the first bin is “1” or “0”], keeping the context index variable at the first value, wherein the context associated with the new value is the same as the context associated with the first value, wherein the first integer equals one of 0 or 1 [e.g. TSUKUBA: FIG. 1-2; bin string for transform types].  
              Regarding claim 7, TSUKUBA and KARCZEWICZ further disclose the set of inverse transform candidates consists of four transform candidates and one of the four inverse transform candidates is a transform skip [e.g. TSUKUBA: FIG. 1-2; [0234 and 0666-669]; transform skip block].  
              Regarding claim 9, TSUKUBA and KARCZEWICZ further disclose adding the block of residual data to a prediction block to determine a reconstructed block of video data [e.g. TSUKUBA: FIG: 1, 10 and 12; [0310]; reconstructed samples; KARCZEWICZ: FIG. 3: reconstructed residual block].
	Regarding claim 10-11, 16 and 18, this is a device for decoding video data that includes same limitation as in claim 1-2, 7 and 9 above respectively, the rejection of which are incorporated herein.
	Regarding claim 23-24, this is non-transitory computer readable storage medium that includes same limitation as in claim 1-2 above respectively, the rejection of which are incorporated herein.
	Regarding claim 30, this is an apparatus for decoding video data that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.
Claim(s) 3-6, 8, 12-15, 17, 19-22, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUKUBA et al (US 20220201305 A1) in view of KARCZEWICZ et al (US 20140056361 A1) and ZHANG et al (US 20220094930 A1).
              Regarding claim 3, TSUKUBA and KARCZEWICZ further disclose the inverse transform comprises a transform skip [e.g. TSUKUBA: FIG. 1-2; [0234 and 0666-669]; transform skip block], but TSUKUBA and KARCZEWICZ fail to explicitly disclose the detail of the transform skip.
             However, ZHANG teaches the well-known concept of the inverse transform comprises a transform skip [e.g. FIG. 1 and 18; TS=1], and wherein the first bin and the second bin are both equal to the first integer [e.g. [0454-0460]].  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by TSUKUBA to exploit the well-known decoding technique taught by KARCZEWICZ and ZHANG as above, in order to provide improved video quality [See KARCZEWICZ; [0089]] and improved video coding performance [See ZHANG; [0034-0035]].
              Regarding claim 4, TSUKUBA, KARCZEWICZ and ZHANG further disclose the inverse transform comprises an inverse transform other than transform skip [e.g. TSUKUBA: FIG. 1-2; ZHANG: FIG. 1 and 18; TS=0], and wherein the first bin is equal to the first integer and the second bin is not equal to the first integer [e.g. ZHANG: [0454-0460]].  
              Regarding claim 5, TSUKUBA, KARCZEWICZ and ZHANG further disclose determining the new value for the context index variable based on the first bin comprises: in response to the first bin being equal to a second integer [e.g. TSUKUBA: FIG. 1-2; ZHANG:[0454-0460]], setting the context index variable to a second value, wherein the context associated with the second value is 1616-084US01Qualcomm Ref. No. 20868351 different than the context associated with the first value, wherein the second integer equals 0 or 1 [e.g. TSUKUBA: FIG. 1-2; ZHANG: FIG 1 and 18; [0459-0460]].  
              Regarding claim 6, TSUKUBA, KARCZEWICZ and ZHANG further disclose the inverse transform comprises a low- frequency non-separable transform [e.g. ZHANG: FIG. 1, 12 and 18; [0097]; LFNST].  
              Regarding claim 8, TSUKUBA, KARCZEWICZ and ZHANG further disclose applying the inverse transform to the set of coefficients to determine the block of residual data comprises: applying the inverse transform of the secondary transform to a block of inverse quantized transform coefficients to determine an intermediate block of inverse transformed coefficients [e.g. ZHANG: FIG: 1-2, 10 and 12]; and applying an inverse transform of a primary transform to the intermediate block of inverse transformed coefficients to determine the block of residual data [e.g. ZHANG: FIG. 11; inverse primary transform].  
	Regarding claim 12-15 and 17, this is a device for decoding video data that includes same limitation as in claim 3-6 and 8 above respectively, the rejection of which are incorporated herein.
              Regarding claim 19, TSUKUBA, KARCZEWICZ and ZHANG further disclose the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data [e.g. TSUKUBA: FIG. 47; ZHANG: FIG. 1 and 18-19].  
              Regarding claim 20, Y TSUKUBA, KARCZEWICZ and ZHANG further disclose the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data [e.g. TSUKUBA: FIG. 47; FIG. 1 and 18-19].  
              Regarding claim 21, TSUKUBA, KARCZEWICZ and ZHANG further disclose a display configured to display decoded video data [e.g. TSUKUBA: FIG. 47; ZHANG: FIG. 1 and 18-19].  
              Regarding claim 22, TSUKUBA, KARCZEWICZ and ZHANG further disclose the device comprises one or more of a camera, a computer [e.g. TSUKUBA: FIG. 47; ZHANG: FIG. 1 and 18-19; [0586-0591]], a mobile device, a broadcast receiver device, or a set-top box.
	Regarding claim 25-29, this is non-transitory computer readable storage medium that includes same limitation as in claim 3-6 and 8 above respectively, the rejection of which are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YOO et al (US 20200260070 A1).
ZHAO et al (US 20200329257 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483